Citation Nr: 1601818	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome (CTS).  

2.  Entitlement to service connection for a left wrist disability, to include CTS.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2014, the Veteran withdrew the request for a Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a right wrist disability and a left wrist disability, particularly CTS.  His service treatment records do not reflect wrist problems.  In his April 2011 notice of disagreement, the Veteran asserted that he has CTS as a result of significant typing duties during service.  The Board notes that his DD FORM 214 reflects that his military occupational specialty (MOS) was clerk typist.  As significant typing duties are consistent with the circumstances of the Veteran's service, an in-service injury or event of significant typing is established.

An April 2009 treatment record from Tripler Army Medical Center notes a 10-year history of right hand numbness and tingling with burning pain, and the impression was left CTS and right DeQuervain's tenosynovitis.  A January 2010 record reflects chronic problems to include joint instability of the hand, DeQuervain's tenosynovitis, and CTS.  The impression of VA x-ray examination of the right wrist in December 2009 was scapholunate advanced collapse (SLAC) wrist; dorsal intercalated segment instability (DISI); and probable old fractures of the scaphoid and the hamate.  An October 2013 private record of treatment notes a diagnosis of severe "slack" wrist deformity with chronic pain of the right wrist.  The record reflects that he underwent proximal row carpectomy; ablation post interosseous nerve; and radial styloidectomy.  

Because there is at least an indication that the Veteran's wrist disabilities, including CTS, may be related to his service, the Board finds that a remand is required in order to afford him a VA examination for an opinion with respect to the nature and etiology of the wrist disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The Board notes that, in a December 2015 brief, the Veteran's representative raised the theory of service aggravation.  However, the record does not suggest that the Veteran had a pre-existing wrist disability, including CTS.  The service entrance examination was normal in this regard, so the Veteran is presumed to have been in sound condition when he entered service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The Veteran has not contended that he had a pre-existing wrist disability and the post-service medical records do not either.  Thus, this case is one of direct service connection rather than service aggravation.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since May 2015.  

2.  After completion of the above, schedule the Veteran for a VA wrist examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

The examiner is to conduct all indicated tests and identify the Veteran's wrist disabilities, including whether he has CTS.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left wrist disability (including CTS) that had its onset during, or is otherwise related to, his active service, to include his significant typing as a clerk typist.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

